In a proceeding under section 330 of the Election Law to invalidate a petition purporting to designate Harry Smoler as a candidate of the Democratic party for the office of Member of the Assembly and certain other persons as candidates of said party for party positions in the primary election to be held June 28, 1966 in the 48th Assembly District, Kings County, and for other related relief, the petitioners appeal, as limited by their brief, *578from so much of a judgment of the Supreme Court, Kings County, entered June 20, 1966, as denied the application except to the extent of striking the names of Vincent J. Veccia and Anthony Fornaro, as candidates for the positions of delegates to the Democratic State Convention and the Democratic Judicial Convention, respectively. Judgment reversed insofar as appealed from, on the law and the facts, without costs; application granted in all respects; and designating petition invalidated in toto. Findings of fact in the court below which are inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, the evidence of fraud in obtaining a large percentage of the signatures was sufficient to invalidate the designating petition as a whole. Respondents failed to prove the validity of the remaining signatures. Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.